EXHIBIT 3
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 10/30/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF MONROE

                               ,                                       Index No.

                                   Plaintiff,
                         v.

           ST. BRIDGET’S CHURCH, a/k/a, ST. BRIDGET’S CHURCH  COMPLAINT
           ROCHESTER; IMMACULATE CONCEPTION/ST. BRIDGET
           CHURCH SOCIETY; ST. ANTHONY’S CHURCH OF ELMIRA,
           NEW YORK; BLESSED SACRAMENT ROMAN CATHOLIC         JURY TRIAL DEMANDED
           CHURCH OF ELMIRA, N.Y., a/k/a, BLESSED SACRAMENT
           ROMAN CATHOLIC CHURCH OF ELMIRA, NY; THE
           PARISH OF THE MOST HOLY NAME OF JESUS, CHEMUNG
           COUNTY, NY; ST. FRANCIS OF ASSISI CHURCH OF
           ROCHESTER, NEW YORK; ST. SALOME CHURCH; KATERI
           TEKAKWITHA ROMAN CATHOLIC PARISH, MONROE
           COUNTY, NY; CATHOLIC CHARITIES OF THE DIOCESE OF
           ROCHESTER; and THE CATHOLIC YOUTH ORGANIZATION
           OF CATHOLIC CHARITIES OF THE DIOCESE OF ROCHESTER,


                                   Defendants.


                 Plaintiff                       , by his attorneys Simmons Hanly Conroy LLC and the

          Law Offices of Mitchell Garabedian, brings this action against St. Bridget’s Church, also

          known as St. Bridget’s Church Rochester; Immaculate Conception/St. Bridget Church

          Society; St. Anthony’s Church of Elmira, New York; Blessed Sacrament Roman Catholic

          Church of Elmira, N.Y., also known as Blessed Sacrament Roman Catholic Church of

          Elmira, NY; The Parish of The Most Holy Name of Jesus, Chemung County, NY; St.

          Francis of Assisi Church of Rochester, New York; St. Salome Church; Kateri Tekakwitha

          Roman Catholic Parish, Monroe County, NY; Catholic Charities of the Diocese of

          Rochester; and The Catholic Youth Organization of Catholic Charities of the Diocese of

          Rochester, and alleges, on personal knowledge as to himself and on information and

          belief as to all other matters, as follows:



                                                           1

                                                        5 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                          INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 10/30/2019




                                        JURISDICTION AND VENUE
                 1.     This Court has personal jurisdiction over the Defendants pursuant to

          CPLR 301 and 302, in that the Defendants reside in New York.

                 2.     This Court has jurisdiction over this action because the amount of damages

          Plaintiff seeks exceeds the jurisdictional limits of all lower courts which would otherwise

          have jurisdiction.

                 3.     Venue for this action is proper in the County of Monroe pursuant to CPLR

          503 in that one or more of the Defendants reside in this County and a substantial part of

          the events or omissions giving rise to the claims asserted herein occurred in this County.
                                                  PARTIES
                 4.     Plaintiff                  (“Plaintiff”) is an individual residing in



                 5.     Defendant St. Bridget’s Church, also known as St. Bridget’s Church

         Rochester (“St. Bridget’s”) was a Roman Catholic parish within and under the authority

         of the Bishop of Rochester and was a religious corporation organized pursuant to the

         Religious Corporations Law with its principal office formerly at 175 St. Bridget’s Drive,

         Rochester, Monroe County, New York and now at 445 Frederick Douglass Street,

         Rochester, Monroe County, New York. At relevant and material times, the Roman

         Catholic Bishop of Rochester, New York was the President of St. Bridget’s, and the Roman

         Catholic Vicar General of Rochester, New York was the Vice-President of St. Bridget’s.

                 6.     Defendant     Immaculate     Conception/St.     Bridget    Church       Society

         (“Immaculate Conception”) is a Roman Catholic parish within and under the authority

         of the Bishop of Rochester and is a religious corporation organized pursuant to the

         Religious Corporations Law with its principal office at 445 Frederick Douglass Street,

         Rochester, Monroe County, New York.         As a result of a corporate merger, Defendant

         Immaculate Conception is the legal successor to Defendant St. Bridget’s.

                 7.     Defendant St. Anthony’s Church of Elmira, New York (“St. Anthony’s”)



                                                      2

                                                   6 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                        INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                              RECEIVED NYSCEF: 10/30/2019




          was a Roman Catholic parish within and under the authority of the Bishop of Rochester

          and was a religious corporation organized pursuant to the Religious Corporations Law

          with its principal office formerly at 204 West Washington Avenue, Elmira, Chemung

          County, New York and now at 1010 Davis Street, Elmira, Chemung County, New York.

          At relevant and material times, the Roman Catholic Bishop of Rochester, New York was

          the President of St. Anthony’s, and the Roman Catholic Vicar General of Rochester, New

          York was the Vice-President of St. Anthony’s.

                8.      Defendant Blessed Sacrament Roman Catholic Church of Elmira, N.Y., also

         known as Blessed Sacrament Roman Catholic Church of Elmira, NY (“Blessed

         Sacrament”) was a Roman Catholic parish within and under the authority of the Bishop

         of Rochester and was a religious corporation organized pursuant to the Religious

         Corporations Law with its principal office formerly at 604 Park Place, Elmira, Chemung

         County, New York and now at 1010 Davis Street, Elmira, Chemung County, New York.

         At relevant and material times, the Roman Catholic Bishop of Rochester, New York was

         the President of Blessed Sacrament, and the Roman Catholic Vicar General of Rochester,

         New York was the Vice-President of Blessed Sacrament. As a result of a corporate

         merger, Defendant Blessed Sacrament was the legal successor to Defendant St.

         Anthony’s.

                9.      Defendant The Parish of The Most Holy Name of Jesus, Chemung County,

         NY (“Most Holy Name”) is a Roman Catholic parish within and under the authority of

         the Bishop of Rochester and is a religious corporation organized pursuant to the Religious

         Corporations Law with its principal office at 1010 Davis Street, Elmira, Chemung County,

         New York.     At relevant and material times, the Roman Catholic Bishop of Rochester,

         New York was the President of Most Holy Name, and the Roman Catholic Vicar General

         of Rochester, New York was the Vice-President of Most Holy Name. As a result of

         corporate mergers, Defendant Most Holy Name is the legal successor to Defendants St.

         Anthony’s and Blessed Sacrament.


                                                     3

                                                 7 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                        INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                              RECEIVED NYSCEF: 10/30/2019




                10.     Defendant St. Francis of Assisi Church of Rochester, New York (“St.

          Francis”) was a Roman Catholic parish within and under the authority of the Bishop of

          Rochester and was a religious corporation organized pursuant to the Religious

          Corporations Law with its principal office formerly at 77 Whitney Street, Rochester,

          Monroe County, New York. At relevant and material times, the Roman Catholic Bishop

          of Rochester, New York was the President of St. Francis, and the Roman Catholic Vicar

          General of Rochester, New York was the Vice-President of St. Francis.

                11.     Defendant St. Salome Church (“St. Salome”) was a Roman Catholic parish

          within and under the authority of the Bishop of Rochester and was a religious corporation

          organized pursuant to the Religious Corporations Law with its principal office formerly

          at 4282 Culver Road, Rochester, Monroe County, New York and now at 445 Kings

          Highway South, Rochester, Monroe County, New York. At relevant and material times,

          the Roman Catholic Bishop of Rochester, New York was the President of St. Salome, and

          the Roman Catholic Vicar General of Rochester, New York was the Vice-President of St.

          Salome.

                12.     Defendant Kateri Tekakwitha Roman Catholic Parish, Monroe County, NY

          (“Kateri Tekakwitha”) is a Roman Catholic parish within and under the authority of the

          Bishop of Rochester and is a religious corporation organized pursuant to the Religious

          Corporations Law with its principal office at 445 Kings Highway South, Rochester,

          Monroe County, New York. At relevant and material times, the Roman Catholic Bishop

          of Rochester, New York was the President of Kateri Tekakwitha, and the Roman Catholic

          Vicar General of Rochester, New York was the Vice-President of Kateri Tekakwitha. As

          a result of a corporate merger, Defendant Kateri Tekakwitha is the legal successor to

          Defendant St. Salome.

                13.     Defendant Catholic Charities of the Diocese of Rochester (“Catholic

          Charities”) is a not-for-profit corporation organized pursuant to New York’s Not-for-

          Profit Corporation Law, with its principal office at 1150 Buffalo Road, Rochester, Monroe


                                                     4

                                                  8 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                         INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                               RECEIVED NYSCEF: 10/30/2019




          County, New York.        At all relevant times, Catholic Charities created, oversaw,

          supervised, managed, controlled, directed and operated facilities and activities under the

          name of, or with the name of, Catholic Youth Organization, including a center with a

          swimming pool located at relevant times at or near 50 Chestnut Street, Rochester, Monroe

          County, New York.

                 14.    Defendant The Catholic Youth Organization of Catholic Charities of the

         Diocese of Rochester (“CYO, Inc.”) is a not-for-profit corporation organized pursuant to

         New York’s Not-for-Profit Corporation Law, with its principal office at 1150 Buffalo

         Road, Rochester, Monroe County, New York. Defendant CYO, Inc. is the legal successor

         to Defendant Catholic Charities.
                                     FACTS COMMON TO ALL CLAIMS
                 15.    Plaintiff and his family were parishioners of and attended St. Bridget’s

          when Plaintiff was a minor child. Plaintiff also attended the parochial elementary school

         affiliated with St. Bridget’s.

                 16.    Father Francis H. Vogt (‘Father Vogt”) was ordained a Roman Catholic

         priest in approximately 1938. From approximately 1938 to approximately 1942, Father

         Vogt served as a priest at Defendant St. Anthony’s.         From approximately 1947 to

         approximately 1950, Father Vogt served as a priest at Defendant St. Francis. From

         approximately 1951 to approximately 1953, Father Vogt served as a priest at St. Salome.

         From approximately 1954 to approximately 1977, Father Vogt served as the pastor of

         Defendant St. Bridget’s, where Plaintiff’s family were parishioners. Father Vogt died in

         2006.

                 17.    Prior to Father Vogt being assigned to Defendant St. Bridget’s, Defendants

         St. Anthony’s, St. Francis, and St. Salome, and their respective executive officers knew or

         should have known it was not safe to allow Father Vogt to have unsupervised contact

         with minor children, in that Father Vogt posed a sexual danger to minor children. The

         Roman Catholic Bishop and Vicar General of Rochester concealed the information about


                                                      5

                                                  9 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                         INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




          the danger Father Vogt posed to minor children, in order that the Roman Catholic Bishop

          and Vicar General of Rochester could assign Father Vogt to work at parishes, including

          St. Bridget’s. Defendants St. Anthony’s, St. Francis, and St. Salome aided and abetted the

          Roman Catholic Bishop and Vicar General of Rochester in concealing the information

          about the danger Father Vogt posed to minor children.

                  18.    Through his positions at, within, or for Defendant St. Bridget’s, Father

         Vogt was put in direct contact with members of the Plaintiff’s family, including Plaintiff,

         a minor parishioner of St. Bridget’s.

                  19.    From approximately 1966 when Plaintiff was approximately six years of

         age, to approximately 1970 when Plaintiff was approximately ten years of age, Father

         Vogt would take Plaintiff to the Catholic Charities facility located at or near 50 Chestnut

         Street, Rochester, Monroe County, New York, and on trips to other locations within New

         York State. Father Vogt would also invite Plaintiff to the St. Bridget’s rectory to look at

         Father Vogt’s fish tanks.

                  20.    Father Vogt used such encounters, gained through his position at St.

         Bridget’s which granted him access to Plaintiff when Plaintiff was approximately six to

         ten years of age, to sexually assault, sexually abuse, and/or have sexual contact with the

          Plaintiff on at least one hundred occasions in violation of the laws of the State of New

          York.
                    Defendants’ Responsibility for the Abuse Committed by Father Vogt
                  21.    At all times material hereto, Father Vogt was under the management,

          supervision, employ, direction and/or control of Defendants St. Bridget’s, St. Anthony’s,

          St. Francis, St. Salome, and Catholic Charities.

                  22.    Through his position at, within, or for Defendants St. Bridget’s and

          Catholic Charities, Father Vogt was put in direct contact with Plaintiff.

                  23.    Father Vogt used his positions at, within, or for Defendants St. Bridget’s

          and Catholic Charities and the implicit representations made by Defendants St. Bridget’s


                                                       6

                                                   10 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                          INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




          and Catholic Charities about Father Vogt’s character that accompanied those positions,

          to gain Plaintiff’s trust and confidence and to create an opportunity to be alone with, and

          to sexually touch, Plaintiff.

                 24.     Defendant St. Bridget’s had the duty to reasonably manage, supervise,

          control and/or direct priests who served at St. Bridget’s, and specifically, had a duty not

          to aid pedophiles such as Father Vogt by assigning, maintaining, and/or appointing them

          to positions with access to minors.

                 25.     Defendant St. Anthony’s had a duty to reasonably supervise, direct,

          manage, and control Father Vogt when Father Vogt was assigned to St. Anthony’s.

          Defendant St. Anthony’s had a duty not to assist, aid and abet the Roman Catholic Bishop

          and Vicar General of Rochester in concealing information which would have disclosed

          that Father Vogt posed a danger to minor children when he had contact with such minors,

          especially when Defendant St. Anthony’s knew or should have known that Father Vogt

          posed such a danger and Father Vogt was being transferred to other parishes where he

          would have unsupervised contact with minors. Defendant St. Anthony’s assisted, aided,

          and abetted the Roman Catholic Bishop and Vicar General of Rochester in concealing

          information showing that Father Vogt posed a danger to minor children from parishes to

          which Father Vogt was subsequently assigned.

                 26.     Defendant St. Francis had a duty to reasonably supervise, direct, manage,

          and control Father Vogt when Father Vogt was assigned to St. Francis. Defendant St.

          Francis had a duty not to assist, aid and abet the Roman Catholic Bishop and Vicar

          General of Rochester in concealing information which would have disclosed that Father

          Vogt posed a danger to minor children when he had contact with such minors, especially

          when Defendant St. Francis knew or should have known that Father Vogt posed such a

          danger and Father Vogt was being transferred to other parishes where he would have

          unsupervised contact with minors. Defendant St. Francis assisted, aided and abetted the

          Roman Catholic Bishop and Vicar General of Rochester in concealing information


                                                      7

                                                  11 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




          showing that Father Vogt posed a danger to minor children from parishes to which Father

          Vogt was subsequently assigned.

                 27.     Defendant St. Salome had a duty to reasonably supervise, direct, manage,

          and control Father Vogt when Father Vogt was assigned to St. Salome. Defendant St.

          Salome had a duty not to assist, aid and abet the Roman Catholic Bishop and Vicar

          General of Rochester in concealing information which would have disclosed that Father

          Vogt posed a danger to minor children when he had contact with such minors, especially

          when Defendant St. Salome knew or should have known that Father Vogt posed such a

          danger and Father Vogt was being transferred to other parishes where he would have

          unsupervised contact with minors. Defendant St. Salome assisted, aided and abetted the

          Roman Catholic Bishop and Vicar General of Rochester in concealing information

          showing that Father Vogt posed a danger to minor children from parishes to which Father

          Vogt was subsequently assigned.

                 28.     As a result of Defendants St. Anthony’s, St. Francis’, and St. Salome’s,

          assisting, aiding and abetting the Roman Catholic Bishop and Vicar General of Rochester

          in concealing information which would have disclosed that Father Vogt posed a danger

          to minor children, Father Vogt was assigned to St. Bridget’s without any notice to the

          parishioners of St. Bridget’s about the danger Father Vogt posed to minor children. As a

          result, Father Vogt had unsupervised access to Plaintiff, a minor child, who Father Vogt

          sexually abused.

                 29.     Defendants St. Bridget’s, St. Anthony’s, St. Francis, St. Salome and Catholic

          Charities knew and/or reasonably should have known, and/or knowingly condoned,

          and/or covered up, the inappropriate and unlawful sexual activities of Father Vogt, who

          sexually abused Plaintiff.

                 30.     Defendant St. Bridget’s had a duty to the Plaintiff to properly supervise St.

          Bridget’s priests to ensure that priests did not use their positions with St. Bridget’s as a

          tool for grooming and assaulting vulnerable children. Defendant St. Bridget’s knew or


                                                       8

                                                   12 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                             INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 10/30/2019




          should have known that Father Vogt used his positions with St. Bridget’s to sexually

          abuse minor children, including the Plaintiff.

                 31.     Defendant Catholic Charities had a duty to the Plaintiff to supervise

          minors during the times that minors used Catholic Charities facilities to ensure that

          pedophiles did not use Catholic Charities facilities as places to groom and assault

          vulnerable children. Defendant Catholic Charities knew or should have known that

          Father Vogt used its facility to sexually abuse minor children, including the Plaintiff.
                                         Consequences of the Abuse
                 32.     Plaintiff suffered personal physical and psychological injuries and

         damages as a result of Father Vogt’s actions, as well as other damages related thereto, as

         a result of the childhood sexual abuse Plaintiff sustained.

                 33.     As a direct result of the Defendants St. Bridget’s, St. Anthony’s, St. Francis’,

         St. Salome’s, and Catholic Charities’ conduct described herein, Plaintiff suffered and will

         continue to suffer great pain of mind and body, severe and permanent emotional distress,

         and physical manifestations of emotional distress.            Plaintiff was prevented from

         obtaining the full enjoyment of life; has incurred and will continue to incur expenses for

         medical and psychological treatment, therapy, and counseling; and has incurred and will

         continue to incur loss of income and/or loss of earning capacity. As a victim of Father

         Vogt’s sexual abuse, Plaintiff is unable at this time to fully describe all of the details of

         that abuse and the extent of the harm he suffered as a result.
                                             CAUSES OF ACTION
                                            FIRST CAUSE OF ACTION
                            Negligent Hiring/Retention/Supervision/Direction
                 34.     Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 35.     Defendants St. Bridget’s and Catholic Charities owed a duty of care to all

          minor persons, including Plaintiff, who were likely to come within the influence or



                                                        9

                                                    13 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                         INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                               RECEIVED NYSCEF: 10/30/2019




          supervision of Father Vogt in his role as priest, counselor, trustee, director, officer,

          employee, agent, servant and/or volunteer, to insure that Father Vogt did not use his

          assigned position to injure minors by sexual assault, sexual abuse, or sexual contact in

          violation of the laws of the State of New York.

                36.     Defendants St. Bridget’s and Catholic Charities at all relevant times held

          their facilities out to be safe places for minors to attend or visit, and Defendant St.

          Bridget’s at all relevant times held its priests out as individuals to whom it was safe to

         entrust the care of minor children. Defendants Catholic Charities and St. Bridget’s

         entered into an express and/or implied duty to safely treat Plaintiff and assumed the

         duty to protect and care for him.

                37.     Father Vogt sexually assaulted, sexually abused, and/or had sexual

         contact with Plaintiff when Plaintiff was a minor in New York.

                38.     Defendants St. Bridget’s and Catholic Charities negligently hired, retained,

         directed, and supervised Father Vogt, though they knew or should have known that

         Father Vogt posed a threat of sexual abuse to minors.

                39.     Defendants St. Bridget’s and Catholic Charities knew or should have

         known of Father Vogt’s propensity for the conduct which caused Plaintiff’s injuries prior

         to, or at the time of, the injuries’ occurrence.

                40.     Defendants St. Bridget’s and Catholic Charities were negligent in failing to

         properly supervise Father Vogt.

                41.     The sexual abuse of children by adults, including priests, is a foreseeable

         result of negligence.

                42.     At all times material hereto, Defendants St. Bridget’s and Catholic

         Charities’ actions were willful, wanton, malicious, reckless, negligent and/or outrageous

         in their disregard for the rights and safety of Plaintiff.

                43.     As a direct and proximate result, Plaintiff has suffered and will continue

         to suffer the injuries described herein.


                                                        10

                                                    14 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                          INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




                 44.     Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

          Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

         liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

         cause of action.

                 45.     Liabilities of Defendant Catholic Charities were transferred to, or assumed

         by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the

         damages caused by Defendant Catholic Charities stated in this cause of action.

                 46.     By reason of the foregoing, Defendants St. Bridget’s, Immaculate

         Conception, Catholic Charities, and CYO, Inc. are liable to the Plaintiff, jointly, severally

         and/or in the alternative liable to the Plaintiff for compensatory damages and for

         punitive damages, together with interest and costs.
                                          SECOND CAUSE OF ACTION
                                       Negligence/Gross Negligence
                 47.     Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 48.     Defendants St. Bridget’s, St. Anthony’s, St. Francis, St. Salome, and

          Catholic Charities knew, or were negligent in not knowing, that Father Vogt posed a

          threat of sexual abuse to children.

                 49.     The acts of Father Vogt described hereinabove were undertaken, and/or

          enabled by, and/or during the course, and/or within the scope of his respective

          employment, appointment, assignment, and/or agency with Defendants St. Bridget’s

         and Catholic Charities.

                 50.     Defendants St. Bridget’s and Catholic Charities owed Plaintiff, a minor at

         the relevant times of abuse, a duty to protect him from Father Vogt’s sexual deviancy and

         the consequential damages, both prior to and/or subsequent to Father Vogt’s

         misconduct.

                 51.     Defendants St. Anthony’s, St. Francis, and St. Salome had a duty not to


                                                      11

                                                   15 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 10/30/2019




          assist, aid, and abet the Roman Catholic Bishop and Vicar General of Rochester in

          concealing the danger Father Vogt posed to minor children.

                52.     Defendants St. Bridget’s, St. Anthony’s, St. Francis, St. Salome’s, and

         Catholic Charities’ willful, wanton, grossly negligent and/or negligent act(s) of

         commission and/or omission, resulted directly and/or proximately in the damage set

         forth herein at length.

                53.     Defendants St. Bridget’s and Catholic Charities:

                        a. gave improper or ambiguous orders or failed to make proper

                           regulations, and/or employed improper persons or instrumentalities

                           in work involving risk of harm to others;

                        b. failed adequately to supervise the activities of Father Vogt;

                        c. permitted, and/or intentionally failed and/or neglected to prevent,

                           negligent and/or grossly negligent conduct and/or allowed other

                           tortious conduct by persons, whether or not their servants and/or

                           agents and/or employees, upon premises or with instrumentalities

                           under their control; and

                        d. allowed the acts of omission and/or commission and/or any or all of

                           the allegations set forth in this Complaint to occur.

                54.     At all times material hereto, with regard to the allegations contained

         herein, Father Vogt was under the supervision, employ, direction and/or control of

         Defendants St. Bridget’s, St. Anthony’s, St. Francis, St. Salome, and Catholic Charities.

                55.     At all times material hereto, Defendants St. Bridget’s, St. Anthony’s, St.

         Francis’, St. Salome’s, and Catholic Charities’ actions were willful, wanton, malicious,

         reckless, negligent and outrageous in their disregard for the rights and safety of Plaintiff,

         which amounted to conduct equivalent to criminality.

                56.     As a direct and/or indirect result of said conduct, Plaintiff has suffered

         and will continue to suffer the injuries and damages described herein.


                                                      12

                                                  16 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                             INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 10/30/2019




                 57.     Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

          Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

          liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

          cause of action.

                 58.     Liabilities of Defendant St. Anthony’s were transferred to, or assumed by,

          Defendant Blessed Sacrament. As a result, Defendant Blessed Sacrament is liable to the

          Plaintiff for the damages caused by Defendant St. Anthony’s stated in this cause of action.

                 59.     Liabilities of Defendant Blessed Sacrament were transferred to, or assumed

          by, Defendant Most Holy Name. As a result, Defendant Most Holy Name is liable to the

          Plaintiff for the damages caused by Defendant St. Anthony’s stated in this cause of action.

                 60.     Liabilities of Defendant St. Salome were transferred to, or assumed by,

          Defendant Kateri Tekakwitha. As a result, Defendant Kateri Tekakwitha is liable to the

          Plaintiff for the damages caused by Defendant St. Salome stated in this cause of action.

                 61.     Liabilities of Defendant Catholic Charities were transferred to, or assumed

          by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the

          damages caused by Defendant Catholic Charities stated in this cause of action.

                 62.     By reason of the foregoing, the Defendants are liable to the Plaintiff, jointly,

         severally and/or in the alternative liable to the Plaintiff for compensatory damages and

         for punitive damages, together with interest and costs.
                                           THIRD CAUSE OF ACTION
                                       Breach of Non-Delegable Duty
                 63.     Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 64.     Plaintiff, when he was a minor, was placed in the care and supervision of

         the Defendants St. Bridget’s and Catholic Charities for the purposes of, inter alia,

         providing Plaintiff with a safe environment in which to participate in religious,

         educational, youth and recreational activities. There existed a non-delegable duty of trust


                                                       13

                                                    17 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 10/30/2019




          between Plaintiff and Defendants St. Bridget’s and Catholic Charities.

                 65.     Plaintiff was a vulnerable child when placed within the care of Defendants

          St. Bridget’s and Catholic Charities.

                 66.     As a consequence, Defendants St. Bridget’s and Catholic Charities were in

          the best position to prevent Plaintiff’s abuse, to learn of Father Vogt’s repeated sexual

          abuse of Plaintiff, and to stop it.

                 67.     By virtue of the fact that Plaintiff was sexually abused as a minor child

          entrusted to the care of the Defendants St. Bridget’s and Catholic Charities, Defendants

          St. Bridget’s and Catholic Charities breached their non-delegable duty to Plaintiff.

                 68.     At all times material hereto Father Vogt was under the supervision,

          employ, direction and/or control of the Defendants St. Bridget’s and Catholic Charities.

                 69.     As a direct result of said conduct, Plaintiff has suffered and will continue

          to suffer the injuries and damages described herein.

                 70.     Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

          Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

          liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

          cause of action.

                 71.     Liabilities of Defendant Catholic Charities were transferred to, or assumed

          by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the

          damages caused by Defendant Catholic Charities stated in this cause of action.

                 72.     By reason of the foregoing, Defendants St. Bridget’s, Immaculate

          Conception, Catholic Charities, and CYO, Inc. are liable to the Plaintiff, jointly, severally

          and/or in the alternative liable to the Plaintiff for compensatory damages and for

          punitive damages, together with interest and costs.
                                           FOURTH CAUSE OF ACTION
                                            Breach of Fiduciary Duty
                 73.      Plaintiff repeats and re-alleges each and every allegation set forth in


                                                       14

                                                   18 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 10/30/2019




          paragraphs 1 through 33 as if fully set forth herein.

                 74.     There exists a fiduciary relationship of trust, confidence, and reliance

          between Plaintiff and Defendants St. Bridget’s and Catholic Charities. This relationship

          is based on the entrustment of the Plaintiff while he was a minor child to the care and

         supervision of the agent or servant of the Defendants St. Bridget’s and Catholic Charities.

         This entrustment of the Plaintiff to the care and supervision of the Defendants St.

         Bridget’s and Catholic Charities, while the Plaintiff was a minor child, required the

         Defendants St. Bridget’s and Catholic Charities to assume a fiduciary relationship and to

         act in the best interests of the Plaintiff, as well as to protect him while he was a minor and

         vulnerable child.

                 75.     Pursuant to their fiduciary relationship, Defendants St. Bridget’s and

         Catholic Charities were entrusted with the well-being, care, and safety of Plaintiff.

                 76.     Pursuant to their fiduciary relationship, Defendants St. Bridget’s and

         Catholic Charities assumed a duty to act in the best interests of Plaintiff.

                 77.     Defendants St. Bridget’s and Catholic Charities breached their fiduciary

         duty to Plaintiff.

                 78.     At all times material hereto, the actions and/or inactions of Defendants St.

         Bridget’s and Catholic Charities were willful, wanton, malicious, reckless, negligent and

         outrageous in their disregard for the rights and safety of Plaintiff.

                 79.     As a direct result of said conduct, Plaintiff has suffered and will continue

         to suffer the injuries and damages described herein.

                 80.     Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

         Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

         liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

         cause of action.

                 81.     Liabilities of Defendant Catholic Charities were transferred to, or assumed

         by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the


                                                      15

                                                   19 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 10/30/2019




          damages caused by Defendant Catholic Charities stated in this cause of action.

                 82.     By reason of the foregoing, Defendants St. Bridget’s, Immaculate

         Conception, Catholic Charities, and CYO, Inc. are liable to the Plaintiff, jointly, severally

          and/or in the alternative liable to the Plaintiff for compensatory damages and for

          punitive damages, together with interest and costs.
                                           FIFTH CAUSE OF ACTION
                                Negligent Infliction of Emotional Distress
                 83.     Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 84.     As described above, the actions of Defendants St. Bridget’s and Catholic

          Charities, their agents, servants, and/or employees were conducted in a negligent

          and/or grossly negligent manner.

                 85.     Defendants St. Bridget’s and Catholic Charities’ actions endangered

          Plaintiff’s safety and caused him to fear for his own safety.

                 86.     As a direct and proximate result of Defendants St. Bridget’s and Catholic

          Charities’ actions, which included but were not limited to negligent and/or grossly

          negligent conduct, Plaintiff suffered and will continue to suffer the severe injuries and

         damages described herein, including but not limited to, mental and emotional distress.

                 87.     Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

          Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

          liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

          cause of action.

                 88.     Liabilities of Defendant Catholic Charities were transferred to, or assumed

          by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the

          damages caused by Defendant Catholic Charities stated in this cause of action.

                 89.     By reason of the foregoing, Defendants St. Bridget’s, Immaculate

          Conception, Catholic Charities, and CYO, Inc. are liable to the Plaintiff, jointly, severally


                                                       16

                                                   20 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




          and/or in the alternative liable to the Plaintiff for compensatory damages and for

          punitive damages, together with interest and costs.
                                           SIXTH CAUSE OF ACTION
                                       Breach of Duty in Loco Parentis
                 90.      Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 91.      While he was a minor, Plaintiff was entrusted by his parents to the control

          of the Defendants St. Bridget’s and Catholic Charities, as well as directly to Father Vogt,

          an agent or servant of Defendants St. Bridget’s and Catholic Charities, for the purposes
          of inter alia, providing Plaintiff with appropriate guidance and an opportunity to enjoy

          educational and youth activities under responsible adult supervision. These Defendants

          owe — and owed — a duty to children entrusted to them to act in loco parentis and to

          prevent foreseeable injuries.

                 92.      Defendants St. Bridget’s and Catholic Charities breached their duty to act

          in loco parentis.

                 93.      At all times material hereto, Defendants St. Bridget’s and Catholic

          Charities’ actions were willful, wanton, malicious, reckless, negligent, grossly negligent

          and/or outrageous in their disregard for the rights and safety of Plaintiff.

                 94.      As a direct result of Defendants St. Bridget’s and Catholic Charities’

          conduct, Plaintiff has suffered and will continue to suffer the injuries and damages

          described herein.

                 95.      Liabilities of Defendant St. Bridget’s were transferred to, or assumed by,

          Defendant Immaculate Conception. As a result, Defendant Immaculate Conception is

          liable to the Plaintiff for the damages caused by Defendant St. Bridget’s stated in this

          cause of action.

                 96.      Liabilities of Defendant Catholic Charities were transferred to, or assumed

          by, Defendant CYO, Inc. As a result, Defendant CYO, Inc. is liable to the Plaintiff for the


                                                       17

                                                   21 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                           INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 10/30/2019




          damages caused by Defendant Catholic Charities stated in this cause of action.

                 97.     By reason of the foregoing, Defendants St. Bridget’s, Immaculate

          Conception, Catholic Charities, and CYO, Inc. are liable to the Plaintiff, jointly, severally

          and/or in the alternative liable to the Plaintiff for compensatory damages and for

          punitive damages, together with interest and costs.
                                         SEVENTH CAUSE OF ACTION
                                         Aiding and Abetting Fraud
                 98.     Plaintiff repeats and re-alleges each and every allegation set forth in

          paragraphs 1 through 33 as if fully set forth herein.

                 99.     The Roman Catholic Bishop and Vicar General of Rochester fraudulently

          concealed from the parishioners of St. Bridget’s information that would have shown

          Father Vogt was a danger to minor children.

                 100.    Defendants St. Anthony’s, St. Francis, and St. Salome had information that

         would have shown Father Vogt was a danger to minor children.                 Defendants St.

         Anthony’s, St. Francis, and St. Salome assisted the Roman Catholic Bishop and Vicar

         General of Rochester in fraudulently concealing information from the parishioners about

         the danger Father Vogt posed to parishioners.

                 101.    If the information about the danger Father Vogt posed to minors had not

         been concealed from parishioners, Father Vogt could not have been assigned to St.

         Bridget’s where Father Vogt sexually assaulted, sexually abused, and/or had sexual

         contact with the Plaintiff.

                 102.    To assist Rochester’s Roman Catholic Bishop and Vicar General in

         fraudulently concealing the information about Father Vogt, Defendants St. Anthony’s, St.

         Francis, and St. Salome failed to disclose Father Vogt’s propensity to sexually abuse

         minors, and intentionally concealed knowledge of Father Vogt’s inappropriate and

         unlawful sexual activities, knowing that minor children, including Plaintiff, in other

         parishes where Father Vogt was assigned would rely upon this material omission.


                                                       18

                                                   22 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                          INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 10/30/2019




                103.    As a direct and/or indirect result of said conduct, Plaintiff has suffered

          and will continue to suffer the injuries and damages described herein.

                104.    Liabilities of Defendant St. Anthony’s were transferred to, or assumed by,

          Defendant Blessed Sacrament. As a result, Defendant Blessed Sacrament is liable to the

          Plaintiff for the damages caused by Defendant St. Anthony’s stated in this cause of action.

                105.    Liabilities of Defendant Blessed Sacrament were transferred to, or assumed

          by, Defendant Most Holy Name. As a result, Defendant Most Holy Name is liable to the

          Plaintiff for the damages caused by Defendant St. Anthony’s stated in this cause of action.

                106.    Liabilities of Defendant St. Salome were transferred to, or assumed by,

          Defendant Kateri Tekakwitha. As a result, Defendant Kateri Tekakwitha is liable to the

          Plaintiff for the damages caused by Defendant St. Salome stated in this cause of action.

                107.    By reason of the foregoing, Defendants St. Anthony’s, Blessed Sacrament,

          Most Holy Name, St. Francis, St. Salome, and Kateri Tekakwitha are liable to the Plaintiff,

          jointly, severally and/or in the alternative liable to the Plaintiff for compensatory

          damages and for punitive damages, together with interest and costs.

                WHEREFORE Plaintiff, demands judgment against the Defendants on each cause of
         action as follows:

                A. Awarding compensatory damages in an amount to be proved at trial, but in

                    any event in an amount that exceeds the jurisdictional limits of all lower courts

                    which would otherwise have jurisdiction;

                B. Awarding punitive damages to the extent permitted by law;

                C. Awarding prejudgment interest to the extent permitted by law;

                D. Awarding costs and fees of this action, including attorneys’ fees, to the extent

                    permitted by law; and

                E. Awarding such other and further relief as to this Court may seem just and

                    proper.




                                                      19

                                                  23 of 24
FILED: MONROE COUNTY CLERK 10/30/2019 10:32 AM                                      INDEX NO. E2019010252
NYSCEF DOC. NO. 1                                                             RECEIVED NYSCEF: 10/30/2019




                                               JURY DEMAND
                Plaintiff demands a trial by jury on all issues so triable.

          Dated: October 30, 2019
                New York, New York

                                             Respectfully Submitted,


                                             /s/ Paul J. Hanly, Jr.
                                             Paul J. Hanly, Jr.
                                             phanly@simmonsfirm.com
                                             Jayne Conroy
                                             jconroy@simmonsfirm.com
                                             Andrea Bierstein
                                             abierstein@simmonsfirm.com
                                             SIMMONS HANLY CONROY LLC
                                             112 Madison Avenue
                                             New York, NY 10016
                                             (212) 784-6401 Telephone
                                             (212) 213-5949 Facsimile

                                             Attorneys for Plaintiff


         Of counsel:
         Mitchell Garabedian
         mgarabedian@garabedianlaw.com
         William H. Gordon
         wgordon@garabedianlaw.com
         LAW OFFICES OF MITCHELL GARABEDIAN
         100 State Street, 6th Floor
         Boston, MA 02109
         Phone: (617) 523-6250




                                                       20

                                                   24 of 24
